
	

113 HR 4742 RH: Strengthening Fishing Communities and Increasing Flexibility in Fisheries Management Act
U.S. House of Representatives
2014-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 542
		113th CONGRESS
		2d Session
		H. R. 4742
		[Report No. 113–711]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2014
			Mr. Hastings of Washington introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			December 22, 2014
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on May 23, 2014
		
		
			
			
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and Management Act to provide flexibility for
			 fishery managers and stability for fishermen, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Strengthening Fishing Communities and Increasing Flexibility in Fisheries Management Act.
		2.Table of contentsThe table of contents for this Act is the following:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Amendments to the Magnuson-Stevens Fishery Conservation and Management Act
				Sec. 101. Definitions.
				Sec. 102. References.
				Sec. 103. Flexibility in rebuilding fish stocks.
				Sec. 104. Modifications to the annual catch limit requirement.
				Sec. 105. Distinguishing between overfished and depleted.
				Sec. 106. Transparency and public process.
				Sec. 107. Limitation on future catch share programs.
				Sec. 108. Report on fee.
				Sec. 109. Data collection and data confidentiality.
				Sec. 110. Cooperative research and management program.
				Sec. 111. Council jurisdiction for overlapping fisheries.
				Sec. 112. Gulf of Mexico fisheries cooperative research and red snapper management.
				Sec. 113. North Pacific fishery management clarification.
				Sec. 114. Ensuring consistent management for fisheries throughout their range.
				Sec. 115. Limitation on harvest in North Pacific directed pollock fishery.
				Sec. 116. Recreational fishing data.
				Sec. 117. Stock assessments used for fisheries managed under Gulf of Mexico Council’s Reef Fish
			 Management Plan.
				Sec. 118. Estimation of cost of recovery from fishery resource disaster.
				Sec. 119. Deadline for action on request by Governor for determination regarding fishery resource
			 disaster.
				Sec. 120. Prohibition on considering red snapper killed during removal of oil rigs.
				Sec. 121. Prohibition on considering fish seized from foreign fishing.
				Sec. 122. Subsistence fishing.
				Sec. 123. Inter-sector trading of commercial catch share allocations in the Gulf of Mexico.
				Sec. 124. Authorization of appropriations.
				Title II—Revitalizing the Economy of Fisheries in the Pacific
				Sec. 201. Short title.
				Sec. 202. Findings; purpose.
				Sec. 203. Refinancing of Pacific Coast groundfish fishing capacity reduction loan.
		IAmendments to the Magnuson-Stevens Fishery Conservation and Management Act
			101.DefinitionsAny term used in this title that is defined in section 3 of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1802) shall have the same
			 meaning such term has under that section.
			102.ReferencesExcept as otherwise specifically provided, whenever in this title an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a provision, the
			 reference shall be considered to be made to a provision of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801
			 et seq.).
			103.Flexibility in rebuilding fish stocks
				(a)General requirementsSection 304(e) (16 U.S.C. 1854(e)) is amended—
					(1)in paragraph (4)—
						(A)in subparagraph (A)(i), by striking possible and inserting practicable;
						(B)by amending subparagraph (A)(ii) to read as follows:
							
								(ii)may not exceed the time the stock would be rebuilt without fishing occurring plus one mean
			 generation, except in a case in which—
									(I)the biology of the stock of fish, other environmental conditions, or management measures under an
			 international agreement in which the United States participates dictate
			 otherwise;
									(II)the Secretary determines that the cause of the stock being depleted is outside the jurisdiction of
			 the Council or the rebuilding program cannot be effective only by limiting
			 fishing activities;
									(III)the Secretary determines that one or more components of a mixed-stock fishery is depleted but
			 cannot be rebuilt within that time- frame without significant economic
			 harm to the fishery, or cannot be rebuilt without causing another
			 component of the mixed-stock fishery to approach a depleted status;
									(IV)the Secretary determines that recruitment, distribution, or life history of, or fishing activities
			 for, the stock are affected by informal transboundary agreements under
			 which management activities outside the exclusive economic zone by another
			 country may hinder conservation and management efforts by United States
			 fishermen; and
									(V)the Secretary determines that the stock has been affected by unusual events that make rebuilding
			 within the specified time period improbable without significant economic
			 harm to fishing communities;;
						(C)by striking and after the semicolon at the end of subparagraph (B), by redesignating subparagraphs (B) and (C) as
			 subparagraphs (C) and (D), and by inserting after subparagraph (A) the
			 following:
							
								(B)take into account environmental condition including predator/prey relationships;; and
						(D)by striking the period at the end of subparagraph (D) (as so redesignated) and inserting ; and, and by adding at the end the following:
							
								(E)specify a schedule for reviewing the rebuilding targets, evaluating environmental impacts on
			 rebuilding progress, and evaluating progress being made toward reaching
			 rebuilding targets.; and
						(2)by adding at the end the following:
						
							(8)A fishery management plan, plan amendment, or proposed regulations may use alternative rebuilding
			 strategies, including harvest control rules and fishing mortality-rate
			 targets to the extent they are in compliance with the requirements of this
			 Act.
							(9)A Council may terminate the application of paragraph (3) to a fishery if the Council’s scientific
			 and statistical committee determines and the Secretary concurs that the
			 original determination that the fishery was depleted was erroneous,
			 either—
								(A)within the 2-year period beginning on the effective date a fishery management plan, plan amendment,
			 or proposed regulation for a fishery under this subsection takes effect;
			 or
								(B)within 90 days after the completion of the next stock assessment after such determination..
					(b)Emergency regulations and interim measuresSection 305(c)(3)(B) (16 U.S.C. 1855(c)(3)(B)) is amended by striking 180 days after and all that follows through provided and inserting 1 year after the date of publication, and may be extended by publication in the Federal Register
			 for one additional period of not more than 1 year, if.
				104.Modifications to the annual catch limit requirementSection 302 (16 U.S.C. 1852) is amended by adding at the end the following:
				
					(m)Considerations for modifications to annual catch limit requirements
						(1)Consideration of ecosystem and economic impactsIn establishing annual catch limits a Council may, consistent with section 302(h)(6), consider
			 changes in an ecosystem and the economic needs of the fishing communities.
						(2)Limitations to annual catch limit requirement for special fisheriesNotwithstanding subsection (h)(6), a Council is not required to develop an annual catch limit for—
							(A)an ecosystem component species;
							(B)a fishery for a species that has a life cycle of approximately 1 year, unless the Secretary has
			 determined the fishery is subject to overfishing; or
							(C)a stock for which—
								(i)more than half of a single-year class will complete their life cycle in less than 18 months; and
								(ii)fishing mortality will have little impact on the stock.
								(3)Relationship to international fishery effortsEach annual catch limit may, consistent with section 302(h)(6), take into account—
							(A)management measures under international agreements in which the United States participates;
							(B)informal transboundary agreements under which fishery management activities by another country
			 outside the exclusive economic zone may hinder conservation efforts by
			 United States fishermen for a fish species for which any of the
			 recruitment, distribution, life history, or fishing activities are
			 transboundary; and
							(C)in instances in which no transboundary agreement exists, activities by another country outside the
			 exclusive economic zone that may hinder conservation efforts by United
			 States fisherman for a fish species for which any of the recruitment,
			 distribution, life history, or fishing activities are transboundary.
							(4)Authorization for multispecies complexes and multiyear annual catch limitsFor purposes of subsection (h)(6), a Council may establish—
							(A)an annual catch limit for a stock complex; or
							(B)annual catch limits for each year in any continuous period that is not more than three years in
			 duration.
							(5)Ecosystem component species definedIn this subsection the term ecosystem component species means a stock of fish that is a nontarget, incidentally harvested stock of fish in a fishery, or a
			 nontarget, incidentally harvested stock of fish that a Council or the
			 Secretary has determined—
							(A)is not subject to overfishing, approaching a depleted condition or depleted; and
							(B)is not likely to become subject to overfishing or depleted in the absence of conservation and
			 management measures..
			105.Distinguishing between overfished and depleted
				(a)DefinitionsSection 3 (16 U.S.C. 1802) is amended—
					(1)in paragraph (34), by striking The terms overfishing and overfished mean and inserting The term overfishing means; and
					(2)by inserting after paragraph (8) the following:
						
							(8a)The term ‘depleted' means, with respect to a stock of fish or stock complex, that the stock or
			 stock complex has a biomass that has declined below a level that
			 jeopardizes the capacity of the stock or stock complex to produce maximum
			 sustainable yield on a continuing basis..
					(b)Substitution of termThe Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) is amended by
			 striking overfished each place it appears and inserting depleted.
				(c)Clarity in annual reportSection 304(e)(1) (16 U.S.C. 1854(e)(1)) is amended by adding at the end the following: The report shall distinguish between fisheries that are depleted (or approaching that condition) as
			 a result of fishing and fisheries that are depleted (or approaching that
			 condition) as a result of factors other than fishing. The report shall
			 state, for each fishery identified as depleted or approaching that
			 condition, whether the fishery is the target of directed fishing..
				106.Transparency and public process
				(a)AdviceSection 302(g)(1)(B) (16 U.S.C. 1852(g)(1)(B)) is amended by adding at the end the following: Each scientific and statistical committee shall develop such advice in a transparent manner and
			 allow for public involvement in the process..
				(b)MeetingsSection 302(i)(2) (16 U.S.C. 1852(i)(2)) is amended by adding at the end the following:
					
						(G)Each Council shall make available on the Internet Web site of the Council—
							(i)to the extent practicable, a Webcast, an audio recording, or a live broadcast of each meeting of
			 the Council, and of the Council Coordination Committee established under
			 subsection (l), that is not closed in accordance with paragraph (3); and
							(ii)audio, video (if the meeting was in person or by video conference), or a searchable audio or
			 written transcript of each meeting of the Council and of the meetings of
			 committees referred to in section 302(g)(1)(B) of the Council by not later
			 than 30 days after the conclusion of the meeting.
							(H)The Secretary shall maintain and make available to the public an archive of Council and scientific
			 and statistical committee meeting audios, videos, and transcripts made
			 available under clauses (i) and (ii) subparagraph (G)..
				(c)Fishery impact statements
					(1)RequirementSection 303 (16 U.S.C. 1853) is amended—
						(A)in subsection (a), by striking paragraph (9) and redesignating paragraphs (10) through (15) as
			 paragraphs (9) through (14), respectively; and
						(B)by adding at the end the following:
							
								(d)Fishery impact statement
									(1)Any fishery management plan (or fishery management plan amendment) prepared by any Council or by
			 the Secretary pursuant to subsection (a) or (b), or proposed regulations
			 deemed necessary pursuant to subsection (c), shall include a fishery
			 impact statement which shall assess, specify and analyze the likely
			 effects and impact of the proposed action on the quality of the human
			 environment.
									(2)The fishery impact statement shall describe—
										(A)a purpose of the proposed action;
										(B)the environmental impact of the proposed action;
										(C)any adverse environmental effects which cannot be avoided should the proposed action be
			 implemented;
										(D)a reasonable range of alternatives to the proposed action;
										(E)the relationship between short-term use of fishery resources and the enhancement of long-term
			 productivity;
										(F)the cumulative conservation and management effects; and
										(G)economic, and social impacts of the proposed action on—
											(i)participants in the fisheries and fishing communities affected by the proposed action;
											(ii)participants in the fisheries conducted in adjacent areas under the authority of another Council,
			 after consultation with such Council and representatives of those
			 participants; and
											(iii)the safety of human life at sea, including whether and to what extent such measures may affect the
			 safety of participants in the fishery.
											(3)A substantially complete fishery impact statement, which may be in draft form, shall be available
			 not less than 14 days before the beginning of the meeting at which a
			 Council makes its final decision on the proposal (for plans, plan
			 amendments, or proposed regulations prepared by a Council pursuant to
			 subsection (a) or (c)). Availability of this fishery impact statement will
			 be announced by the methods used by the council to disseminate public
			 information and the public and relevant government agencies will be
			 invited to comment on the fishery impact statement.
									(4)The completed fishery impact statement shall accompany the transmittal of a fishery management plan
			 or plan amendment as specified in section 304(a), as well as the
			 transmittal of proposed regulations as specified in section 304(b).
									(5)The Councils shall, subject to approval by the Secretary, establish criteria to determine actions
			 or classes of action of minor significance regarding subparagraphs (A),
			 (B), (D), (E), and (F) of paragraph (2), for which preparation of a
			 fishery impact statement is unnecessary and categorically excluded from
			 the requirements of this section, and the documentation required to
			 establish the exclusion.
									(6)The Councils shall, subject to approval by the Secretary, prepare procedures for compliance with
			 this section that provide for timely, clear, and concise analysis that is
			 useful to decisionmakers and the public, reduce extraneous paperwork and
			 effectively involve the public, including—
										(A)using Council meetings to determine the scope of issues to be addressed and identifying significant
			 issues related to the proposed action;
										(B)integration of the fishery impact statement development process with preliminary and final Council
			 decisionmaking in a manner that provides opportunity for comment from the
			 public and relevant government agencies prior to these decision points;
			 and
										(C)providing scientific, technical, and legal advice at an early stage of the development of the
			 fishery impact statement to ensure timely transmittal and Secretarial
			 review of the proposed fishery management plan, plan amendment, or
			 regulations to the Secretary.
										(7)Actions taken in accordance with the procedures of this section shall constitute fulfillment of the
			 requirements the National Environmental Policy Improvement Act of 1970 (42
			 U.S.C. 4371 et seq.) and all related implementing regulations..
						(2)Evaluation of adequacySection 304(a)(2) (16 U.S.C. 1854(a)(2)) is amended by striking and after the semicolon at the end of subparagraph (B), striking the period at the end of subparagraph
			 (C) and inserting ; and, and by adding at the end the following:
						
							(D)evaluate the adequacy of the accompanying fishery impact statement as basis for fully considering
			 the environmental impacts of implementing the fishery management plan or
			 plan amendment..
					(3)Review of regulationsSection 304(b) (16 U.S.C. 1854(b)) is amended by striking so much as precedes subparagraph (A) of
			 paragraph (1) and inserting the following:
						
							(b)Review of regulations
								(1)Upon transmittal by the Council to the Secretary of proposed regulations prepared under section
			 303(c), the Secretary shall immediately initiate an evaluation of the
			 proposed regulations to determine whether they are consistent with the
			 fishery management plan, plan amendment, this Act and other applicable
			 law. The Secretary shall also immediately initiate an evaluation of the
			 accompanying fishery impact statement as a basis for fully considering the
			 environmental impacts of implementing the proposed regulations. Within 15
			 days of initiating such evaluation the Secretary shall make a
			 determination and—.
					(4)Effect on time requirementsSection 305(e) (16 U.S.C. 1855(e)) is amended by inserting the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), after the Regulatory Flexibility Act (5 U.S.C. 601 et seq.).
					107.Limitation on future catch share programs
				(a)Catch share definedSection 3 (16 U.S.C. 1802) is amended by inserting after paragraph (2) the following:
					
						(2a)The term catch share means any fishery management program that allocates a specific percentage of the total allowable
			 catch for a fishery, or a specific fishing area, to an individual,
			 cooperative, community, processor, representative of a commercial sector,
			 or regional fishery association established in accordance with section
			 303A(c)(4), or other entity..
				(b)Catch share referendum pilot program
					(1)In generalSection 303A(c)(6)(D) (16 U.S.C. 1853a(c)(6)(D)) is amended to read as follows:
						
							(D)Catch share referendum pilot program
								(i)The New England, Mid-Atlantic, South Atlantic, and Gulf of Mexico Councils may not submit a fishery
			 management plan or amendment that creates a catch share program for a
			 fishery, and the Secretary may not approve or implement such a plan or
			 amendment submitted by such a Council or a secretarial plan or amendment
			 under section 304(c) that creates such a program, unless the final program
			 has been approved, in a referendum in accordance with this subparagraph,
			 by a majority of the permit holders eligible to participate in the
			 fishery. For multispecies permits in the Gulf of Mexico, any permit holder
			 with landings from within the sector of the fishery being considered for
			 the catch share program within the 5-year period preceding the date of the
			 referendum and still active in fishing in the fishery shall be eligible to
			 participate in such a referendum. If a catch share program is not approved
			 by the requisite number of permit holders, it may be revised and submitted
			 for approval in a subsequent referendum.
								(ii)The Secretary may, at the request of the New England Fishery Management Council, allow
			 participation in such a referendum for a fishery under the Council’s
			 authority, by fishing vessel crewmembers who derive a significant portion
			 of their livelihood from such fishing.
								(iii)The Secretary shall conduct a referendum under this subparagraph, including notifying all permit
			 holders eligible to participate in the referendum and making available to
			 them—
									(I)a copy of the proposed program;
									(II)an estimate of the costs of the program, including costs to participants;
									(III)an estimate of the amount of fish or percentage of quota each permit holder would be allocated; and
									(IV)information concerning the schedule, procedures, and eligibility requirements for the referendum
			 process.
									(iv)For the purposes of this subparagraph, the term permit holder eligible to participate only includes the holder of a permit for a fishery under which fishing has occurred in 3 of the 5
			 years preceding a referendum for the fishery, unless sickness, injury, or
			 other unavoidable hardship prevented the permit holder from engaging in
			 such fishing.
								(v)The Secretary may not implement any catch share program for any fishery managed exclusively by the
			 Secretary unless first petitioned by a majority of those permit holders
			 eligible to participate in the fishery..
					(2)Limitation on applicationThe amendment made by paragraph (1) shall not apply to a catch share program that is submitted to,
			 or proposed by, the Secretary of Commerce before the date of enactment of
			 this Act.
					(3)RegulationsBefore conducting a referendum under the amendment made by paragraph (1), the Secretary of Commerce
			 shall issue regulations implementing such amendment after providing an
			 opportunity for submission by the public of comments on the regulations.
					108.Report on feeSection 304(d)(2) (16 U.S.C. 1854(d)(2)) is amended by adding at the end the following:
				
					(D)The Secretary shall report annually on the amount collected under this paragraph from each fishery
			 and detail how the funds were spent in the prior year on a
			 fishery-by-fishery basis, to—
						(i)Congress; and
						(ii)each Council from whose fisheries the fee under this paragraph were collected..
			109.Data collection and data confidentiality
				(a)Electronic monitoring
					(1)Issuance of regulations
						(A)RequirementThe Secretary shall issue regulations governing the use of electronic monitoring for the purposes
			 of monitoring fisheries that are subject to the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1801 et seq.).
						(B)ContentThe regulations shall—
							(i)distinguish between monitoring for data collection and research purposes and monitoring for
			 compliance and enforcement purposes; and
							(ii)include minimum criteria, objectives, or performance standards for electronic monitoring.
							(C)ProcessIn issuing the regulations the Secretary shall—
							(i)consult with the Councils and fishery management commissions;
							(ii)publish the proposed regulations; and
							(iii)provide an opportunity for the submission by the public of comments on the proposed regulations.
							(2)Implementation of monitoring
						(A)In generalSubject to subparagraph (B), and after the issuance of the final regulations, a Council, or the
			 Secretary for fisheries referred to in section 302(a)(3) of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1852(a)(3)), may, in accordance with the regulations, on a
			 fishery-by-fishery basis and consistent with the existing objectives and
			 management goals of a fishery management plan and the Act for a fishery
			 issued by the Council or the Secretary, respectively, amend such plan—
							(i)to incorporate electronic monitoring as an alternative tool for data collection and monitoring
			 purposes or for compliance and enforcement purposes (or both); and
							(ii)to allow for the replacement of a percentage of on-board observers with electronic monitoring.
							(B)ComparabilitySubparagraph (A) shall apply to a fishery only if the Council or Secretary, respectively,
			 determines that such monitoring will yield comparable data collection and
			 compliance results.
						(3)Pilot projectsBefore the issuance of final regulations, a Council, or the Secretary for fisheries referred to in
			 section 302(a)(3), may, subject to the requirements of the
			 Magnuson-Stevens Fishery Conservation and Management Act, on a
			 fishery-by-fishery basis, and consistent with the existing objectives and
			 management goals of a fishery management plan for a fishery issued by the
			 Council or the Secretary, respectively, conduct a pilot project for the
			 use of electronic monitoring for the fishery.
					(4)DeadlineThe Secretary shall issue final regulations under this subsection by not later than 12 months after
			 the date of enactment of this Act.
					(b)Video and acoustic survey technologiesThe Secretary shall work with the Regional Fishery Management Councils and nongovernmental entities
			 to develop and implement the use pursuant to the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1801 et seq.) of video survey
			 technologies and expanded use of acoustic survey technologies.
				(c)Confidentiality of information
					(1)In generalSection 402(b) (16 U.S.C. 1881a(b)) is amended—
						(A)in paragraph (1)—
							(i)by amending subparagraph (B) to read as follows:
								
									(B)to State or Marine Fisheries Commission employees as necessary for achievement of the purposes of
			 this Act, subject to a confidentiality agreement between the State or
			 Commission, respectively, and the Secretary that prohibits public
			 disclosure of the identity of any person and of confidential information;;
							(ii)in subparagraph (E), by striking limited access and inserting catch share; and
							(iii)in subparagraph (G), by striking limited access and inserting catch share;
							(B)in paragraph (2)—
							(i)in the matter preceding subparagraph (A), by inserting , and information obtained through a vessel monitoring system or other technology used onboard a
			 fishing vessel for enforcement or data collection purposes, after information;
							(ii)by striking or after the semicolon at the end of subparagraph (B); and
							(iii)by striking subparagraph (C) and inserting the following:
								
									(C)as authorized by any regulations issued under paragraph (6) allowing the collection of observer
			 information, pursuant to a confidentiality agreement between the
			 observers, observer employers, and the Secretary prohibiting disclosure of
			 the information by the observers or observer employers, in order—
										(i)to allow the sharing of observer information among observers and between observers and observer
			 employers as necessary to train and prepare observers for deployments on
			 specific vessels; or
										(ii)to validate the accuracy of the observer information collected; or
										(D)to other persons if the Secretary has obtained written authorization from the person who submitted
			 such information or from the person on whose vessel the information was
			 collected, to release such information for reasons not otherwise provided
			 for in this subsection.;
							(C)by redesignating paragraph (3) as paragraph (6); and
						(D)by inserting after paragraph (2) the following:
							
								(3)Any information submitted to the Secretary, a State fisheries management agency, or a Marine
			 Fisheries Commission by any person in compliance with the requirements of
			 this Act, including confidential information, may only be used for
			 purposes of fisheries management and monitoring and enforcement under this
			 Act.
								(4)The Secretary may enter into a memorandum of understanding with the heads of other Federal agencies
			 for the sharing of confidential information to ensure safety of life at
			 sea or for fisheries enforcement purposes, including information obtained
			 through a vessel monitoring system or other electronic enforcement and
			 monitoring systems, if—
									(A)the Secretary determines there is a compelling need to do so; and
									(B)the heads of the other Federal agencies agree—
										(i)to maintain the confidentiality of the information in accordance with the requirements that apply
			 to the Secretary under this section; and
										(ii)to use the information only for the purposes for which it was shared with the agencies.
										(5)The Secretary may not provide any vessel-specific or aggregate vessel information from a fishery
			 that is collected for monitoring and enforcement purposes to any person
			 for the purposes of coastal and marine spatial planning under Executive
			 Order 13547, unless the Secretary determines that providing such
			 information is important for maintaining or enhancing national security or
			 for ensuring fishermen continued access to fishing grounds..
						(2)confidential information definedSection 3 (16 U.S.C. 1802) is further amended by inserting after paragraph (4) the following:
						
							(4a)The term confidential information means—
								(A)trade secrets;
								(B)proprietary information;
								(C)observer information; and
								(D)commercial or financial information the disclosure of which is likely to result in harm to the
			 competitive position of the person that submitted the information to the
			 Secretary..
					(d)Increased data collection and actions To address data-Poor fisheriesSection 404 (16 U.S.C. 1881c) is amended by adding at the end the following:
					
						(e)Use of the asset forfeiture fund for fishery independent data collection
							(1)In general
								(A)The Secretary, subject to appropriations, may obligate for data collection purposes in accordance
			 with prioritizations under paragraph (3) a portion of amounts received by
			 the United States as fisheries enforcement penalties.
								(B)Amounts may be obligated under this paragraph only in the fishery management region with respect to
			 which they are collected.
								(2)Included purposesThe purposes referred to in paragraph (1) include—
								(A)the use of State personnel and resources, including fishery survey vessels owned and maintained by
			 States to survey or assess data-poor fisheries for which fishery
			 management plans are in effect under this Act; and
								(B)cooperative research activities authorized under section 318 to improve or enhance the fishery
			 independent data used in fishery stock assessments.
								(3)Data-poor fisheries priority listsEach Council shall—
								(A)identify those fisheries in its region considered to be data-poor fisheries;
								(B)prioritize those fisheries based on the need of each fishery for up-to-date information; and
								(C)provide those priorities to the Secretary.
								(4)DefinitionsIn this subsection:
								(A)The term data-poor fishery means a fishery—
									(i)that has not been surveyed in the preceding 5-year period;
									(ii)for which a fishery stock assessment has not been performed within the preceding 5-year period; or
									(iii)for which limited information on the status of the fishery is available for management purposes.
									(B)The term fisheries enforcement penalties means any fine or penalty imposed, or proceeds of any property seized, for a violation of this Act
			 or of any other marine resource law enforced by the Secretary.
								(5)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary for each fiscal year to carry out this
			 subsection up to 80 percent of the fisheries enforcement penalties
			 collected during the preceding fiscal year..
				110.Cooperative research and management programSection 318 (16 U.S.C. 1867) is amended—
				(1)in subsection (a), by inserting (1) before the first sentence, and by adding at the end the following:
					
						(2)Within one year after the date of enactment of the Strengthening Fishing Communities and Increasing
			 Flexibility in Fisheries Management Act, and after consultation with the
			 Councils, the Secretary shall publish a plan for implementing and
			 conducting the program established in paragraph (1). Such plan shall
			 identify and describe critical regional fishery management and research
			 needs, possible projects that may address those needs, and estimated costs
			 for such projects. The plan shall be revised and updated every 5 years,
			 and updated plans shall include a brief description of projects that were
			 funded in the prior 5-year period and the research and management needs
			 that were addressed by those projects.; and
				(2)in subsection (c)—
					(A)in the heading, by striking Funding and inserting Priorities; and
					(B)in paragraph (1), by striking all after including and inserting an em dash, followed on the next line by the following:
						
							(A)the use of fishing vessels or acoustic or other marine technology;
							(B)expanding the use of electronic catch reporting programs and technology; and
							(C)improving monitoring and observer coverage through the expanded use of electronic monitoring
			 devices..
					111.Council jurisdiction for overlapping fisheriesSection 302(a)(1) (16 U.S.C. 1852(a)) is amended—
				(1)in subparagraph (A), in the second sentence—
					(A)by striking 18 and inserting 19; and
					(B)by inserting before the period at the end and a liaison who is a member of the Mid-Atlantic Fishery Management Council to represent the
			 interests of fisheries under the jurisdiction of such Council; and
					(2)in subparagraph (B), in the second sentence—
					(A)by striking 21 and inserting 22; and
					(B)by inserting before the period at the end and a liaison who is a member of the New England Fishery Management Council to represent the
			 interests of fisheries under the jurisdiction of such Council.
					112.Gulf of Mexico fisheries cooperative research and red snapper management
				(a)RepealSection 407 (16 U.S.C. 1883), and the item relating to such section in the table of contents in the
			 first section, are repealed.
				(b)Reporting and data collection programThe Secretary of Commerce shall—
					(1)in conjunction with the States, the Gulf of Mexico Fishery Management Council, and the recreational
			 fishing sectors, develop and implement a real-time reporting and data
			 collection program for the Gulf of Mexico red snapper fishery using
			 available technology; and
					(2)make implementation of this subsection a priority for funds received by the Secretary and allocated
			 to this region under section 2 of the Act of August 11, 1939 (commonly
			 known as the Saltonstall-Kennedy Act) (15 U.S.C. 713c–3).
					(c)Fisheries Cooperative research programThe Secretary of Commerce—
					(1)shall, in conjunction with the States, the Gulf States Marine Fisheries Commission and the Atlantic
			 States Marine Fisheries Commission, the Gulf of Mexico and South Atlantic
			 Fishery Management Councils, and the commercial, charter, and recreational
			 fishing sectors, develop and implement a cooperative research program
			 authorized under section 318 for the fisheries of the Gulf of Mexico and
			 South Atlantic regions, giving priority to those fisheries that are
			 considered data-poor; and
					(2)may, subject to the availability of appropriations, use funds received by the Secretary under
			 section 2 of the Act of August 11, 1939 (commonly known as the Saltonstall-Kennedy Act) (15 U.S.C. 713c–3) to implement this subsection.
					(d)Stock surveys and stock assessmentsThe Secretary of Commerce, acting through the National Marine Fisheries Service Regional
			 Administrator of the Southeast Regional Office, shall for purposes of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801
			 et seq.)—
					(1)develop a schedule of stock surveys and stock assessments for the Gulf of Mexico Region and the
			 South Atlantic Region for the 5-year period beginning on the date of the
			 enactment of this Act and for every 5-year period thereafter;
					(2)direct the Southeast Science Center Director to implement such schedule; and
					(3)in such development and implementation—
						(A)give priority to those stocks that are commercially or recreationally important; and
						(B)ensure that each such important stock is surveyed at least every 5 years.
						(e)Use of fisheries information in stock assessmentsThe Southeast Science Center Director shall ensure that fisheries information made available
			 through fisheries programs funded under Public Law 112–141 is incorporated
			 as soon as possible into any fisheries stock assessments conducted after
			 the date of the enactment of this Act.
				(f)State fisheries management in the Gulf of Mexico with respect to red snapperSection 306(b) (16 U.S.C. 1856(b)) is amended by adding at the end the following:
					
						(4)Notwithstanding section 3(11), for the purposes of managing the recreational sector of the Gulf of
			 Mexico red snapper fishery, the seaward boundary of a coastal State in the
			 Gulf of Mexico is a line 9 miles seaward from the baseline from which the
			 territorial sea of the United States is measured..
				(g)Funding of stock assessmentsThe Secretary of Commerce and the Secretary of the Interior, acting through the Bureau of Ocean
			 Energy Management, shall enter into a cooperative agreement for the
			 funding of stock assessments that are necessitated by any action by the
			 Bureau with respect to offshore oil rigs in the Gulf of Mexico that
			 adversely impacts red snapper.
				113.North Pacific fishery management clarificationSection 306(a)(3)(C) (16 U.S.C. 1856(a)(3)(C)) is amended—
				(1)by striking was no and inserting is no; and
				(2)by striking on August 1, 1996.
				114.Ensuring consistent management for fisheries throughout their range
				(a)In generalThe Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) is amended by
			 inserting after section 4 the following:
					
						5.Ensuring consistent fisheries management under certain other Federal laws
							(a)National Marine Sanctuaries Act and Antiquities Act of 1906In any case of a conflict between this Act and the National Marine Sanctuaries Act (16 U.S.C. 1431
			 et seq.) or the Antiquities Act of 1906 (16 U.S.C. 431 et seq.), this Act
			 shall control.
							(b)Fisheries restrictions under Endangered Species Act of 1973To ensure transparency and consistent management of fisheries throughout their range, any
			 restriction on the management of fish in the exclusive economic zone that
			 is necessary to implement a recovery plan under the Endangered Species Act
			 of 1973 (16 U.S.C. 1531 et seq.) shall be implemented—
								(1)using authority under this Act; and
								(2)in accordance with processes and time schedules required under this Act..
				(b)Clerical amendmentThe table of contents in the first section is amended by inserting after the item relating to
			 section 4 the following:
					
						
							Sec. 5. Ensuring consistent fisheries management under certain other Federal laws..
				115.Limitation on harvest in North Pacific directed pollock fisherySection 210(e)(1) of the American Fisheries Act (title II of division C of Public Law 105–277; 16
			 U.S.C. 1851 note) is amended to read as follows:
				
					(1)Harvesting
						(A)LimitationNo particular individual, corporation, or other entity may harvest, through a fishery cooperative
			 or otherwise, a percentage of the pollock available to be harvested in the
			 directed pollock fishery that exceeds the percentage established for
			 purposes of this paragraph by the North Pacific Council.
						(B)Maximum percentageThe percentage established by the North Pacific Council shall not exceed 24 percent of the pollock
			 available to be harvested in the directed pollock fishery..
			116.Recreational fishing data
				(a)Recreational data collectionSection 401(g) (16 U.S.C. 1881(g)) is amended by redesignating paragraph (4) as paragraph (5), and
			 by inserting after paragraph (3) the following:
					
						(4)Federal-State partnerships
							(A)EstablishmentThe Secretary shall establish partnerships with States to develop best practices for implementation
			 of State programs established pursuant to paragraph (2).
							(B)GuidanceThe Secretary shall develop guidance, in cooperation with the States, that details best practices
			 for administering State programs pursuant to paragraph (2), and provide
			 such guidance to the States.
							(C)Biennial ReportThe Secretary shall submit to the Congress and publish biennial reports that include—
								(i)the estimated accuracy of the registry program established under paragraph (1) and of State
			 programs that are exempted under paragraph (2);
								(ii)priorities for improving recreational fishing data collection; and
								(iii)an explanation of any use of information collected by such State programs and by the Secretary,
			 including a description of any consideration given to the information by
			 the Secretary.
								(D)States Grant ProgramThe Secretary shall make grants to States to improve implementation of State programs consistent
			 with this subsection. The Secretary shall prioritize such grants based on
			 the ability of the grant to improve the quality and accuracy of such
			 programs..
				(b)Study on recreational fisheries dataSection 401(g) (16 U.S.C. 1881(g)) is further amended by adding at the end the following:
					
						(6)Study on program implementation
							(A)In generalNot later than 60 days after the enactment of this paragraph, the Secretary shall enter into an
			 agreement with the National Research Council of the National Academy of
			 Sciences to study the implementation of the programs described in this
			 section. The study shall—
								(i)provide an updated assessment of recreational survey methods established or improved since the
			 publication of the Council’s report Review of Recreational Fisheries Survey Methods (2006);
								(ii)evaluate the extent to which the recommendations made in that report were implemented pursuant to
			 paragraph (3)(B); and
								(iii)examine any limitations of the Marine Recreational Fishery Statistics Survey and the Marine
			 Recreational Information Program established under paragraph (1).
								(B)ReportNot later than 1 year after entering into an agreement under subparagraph (A), the Secretary shall
			 submit a report to Congress on the results of the study under subparagraph
			 (A)..
				117.Stock assessments used for fisheries managed under Gulf of Mexico Council’s Reef Fish Management
			 Plan
				(a)In generalTitle IV (16 U.S.C. 1881 et seq.) is amended by adding at the end the following:
					
						409.Stock assessments used for fisheries managed under Gulf of Mexico Council’s Reef Fish Management
			 Plan
							(a)In generalThe Gulf States Marine Fisheries Commission shall conduct all fishery stock assessments used for
			 management purposes by the Gulf of Mexico Fishery Management Council for
			 the fisheries managed under the Council’s Reef Fish Management Plan.
							(b)Use of other information and assets
								(1)In generalSuch fishery assessments shall—
									(A)incorporate fisheries survey information collected by university researchers; and
									(B)to the extent practicable, use State, university, and private assets to conduct fisheries surveys.
									(2)Surveys at artificial reefsAny such fishery stock assessment conducted after the date of the enactment of the Strengthening
			 Fishing Communities and Increasing Flexibility in Fisheries Management Act
			 shall incorporate fishery surveys conducted, and other relevant fisheries
			 information collected, on and around natural and artificial reefs.
								(c)Constituent and stakeholder participationEach such fishery assessment shall—
								(1)emphasize constituent and stakeholder participation in the development of the assessment;
								(2)contain all of the raw data used in the assessment and a description of the methods used to collect
			 that data; and
								(3)employ an assessment process that is transparent and includes—
									(A)includes a rigorous and independent scientific review of the completed fishery stock assessment;
			 and
									(B)a panel of independent experts to review the data and assessment and make recommendations on the
			 most appropriate values of critical population and management quantities..
				(b)Clerical amendmentThe table of contents in the first section is amended by inserting after the item relating to
			 section 408 the following:
					
						
							Sec. 409. Stock assessments used for fisheries managed under Gulf of Mexico Council's Reef Fish
			 Management Plan..
				118.Estimation of cost of recovery from fishery resource disasterSection 312(a)(1) (16 U.S.C. 1861a(1)) is amended—
				(1)by inserting (A) after (1);
				(2)by redesignating existing subparagraphs (A) through (C) as clauses (i) through (iii), respectively,
			 of subparagraph (A) (as designated by the amendment made by paragraph
			 (1)); and
				(3)by adding at the end the following:
					
						(B)The Secretary shall publish the estimated cost of recovery from a fishery resource disaster no
			 later than 30 days after the Secretary makes the determination under
			 subparagraph (A) with respect to such disaster..
				119.Deadline for action on request by Governor for determination regarding fishery resource disasterSection 312(a) (16 U.S.C. 1861a(a)) is amended by redesignating paragraphs (2) through (4) as
			 paragraphs (3) through (5), and by inserting after paragraph (1) the
			 following:
				
					(2)The Secretary shall make a decision regarding a request from a Governor under paragraph (1) within
			 90 days after receiving an estimate of the economic impact of the fishery
			 resource disaster from the entity requesting the relief..
			120.Prohibition on considering red snapper killed during removal of oil rigsAny red snapper that are killed during the removal of any offshore oil rig in the Gulf of Mexico
			 shall not be considered in determining under the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1801 et seq.) whether the total
			 allowable catch for red snapper has been reached.
			121.Prohibition on considering fish seized from foreign fishingAny fish that are seized from a foreign vessel engaged in illegal fishing activities in the
			 Exclusive Economic Zone shall not be considered in determining under the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801
			 et seq.) the total allowable catch for that fishery.
			122.Subsistence fishing
				(a)DefinitionSection 3 (16 U.S.C. 1802) is amended by inserting after paragraph 43 the following:
					
						(43a)
							(A)The term subsistence fishing means fishing in which the fish harvested are intended for customary and traditional uses,
			 including for direct personal or family consumption as food or clothing;
			 for the making or selling of handicraft articles out of nonedible
			 byproducts taken for personal or family consumption, for barter, or
			 sharing for personal or family consumption; and for customary trade.
							(B)In this paragraph—
								(i)the term family means all persons related by blood, marriage, or adoption, or any person living within the
			 household on a permanent basis; and
								(ii)the term barter means the exchange of a fish or fish part—
									(I)for another fish or fish part; or
									(II)for other food or for nonedible items other than money if the exchange is of a limited and
			 noncommercial nature..
				(b)Council seatSection 302(b)(2) (16 U.S.C. 1852(b)(2)) is amended—
					(1)in subparagraph (A), by striking or recreational and inserting , recreational, or subsistence fishing; and
					(2)in subparagraph (C), in the second sentence, by inserting , and in the case of the Governor of Alaska with the subsistence fishing interests of the State, after interests of the State.
					(c)PurposeSection 2(b)(3) (16 U.S.C. 1801(b)(3)) is amended by striking and recreational and inserting , recreational, and subsistence.
				123.Inter-sector trading of commercial catch share allocations in the Gulf of MexicoSection 301 (16 U.S.C. 1851) is amended by adding at the end the following:
				
					(c)Inter-sector trading of commercial catch share allocations in the Gulf of MexicoNotwithstanding any other provision of this Act, any commercial fishing catch share allocation in a
			 fishery in the Gulf of Mexico may only be traded by sale or lease within
			 the same commercial fishing sector..
			124.Authorization of appropriationsSection 4 (16 U.S.C. 1803) is amended—
				(1)by striking this Act and all that follows through (7) and inserting this Act; and
				(2)by striking fiscal year 2013 and inserting each of fiscal years 2014 through 2018.
				IIRevitalizing the Economy of Fisheries in the Pacific
			201.Short titleThis title may be cited as the Revitalizing the Economy of Fisheries in the Pacific Act or the REFI Pacific Act.
			202.Findings; purpose
				(a)FindingsCongress makes the following findings:
					(1)In 2000, the Secretary of Commerce declared the West Coast groundfish fishery a Federal fisheries
			 economic disaster due to low stock abundance, an overcapitalized fleet,
			 and historically overfished stocks.
					(2)Section 212 of the Department of Commerce and Related Agencies Appropriations Act, 2003 (title II
			 of division B of Public Law 108–7; 117 Stat. 80) was enacted to establish
			 a Pacific Coast groundfish fishing capacity reduction program, also known
			 as a buyback program, to remove excess fishing capacity.
					(3)In 2003, Congress authorized the $35,700,000 buyback loan, creating the Pacific Coast groundfish
			 fishing capacity reduction program through the National Marine Fisheries
			 Service fisheries finance program with a term of 30 years. The interest
			 rate of the buyback loan was fixed at 6.97 percent and is paid back based
			 on an ex-vessel fee landing rate not to exceed 5 percent for the loan.
					(4)The groundfish fishing capacity reduction program resulted in the removal of limited entry trawl
			 Federal fishing permits from the fishery, representing approximately 46
			 percent of total landings at the time.
					(5)Because of an absence of a repayment mechanism, $4,243,730 in interest accrued before fee
			 collection procedures were established in 2005, over 18 months after the
			 groundfish fishing capacity reduction program was initiated.
					(6)In 2011, the West Coast groundfish fishery transitioned to an individual fishing quota fishery,
			 which is a type of catch share program.
					(7)By 2015, West Coast groundfish fishermen’s expenses are expected to include fees of approximately
			 $450 per day for observers, a 3-percent cost recovery fee as authorized by
			 the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1801) for catch share programs, and a 5-percent ex-vessel landings rate
			 for the loan repayment, which could reach 18 percent of their total gross
			 revenue.
					(8)In 2012, the West Coast groundfish limited entry trawl fishery generated $63,000,000, an increase
			 from an average of $45,000,000 during the years 2006 to 2011. This revenue
			 is expected to continue to increase post-rationalization.
					(b)PurposeThe purpose of this title is to refinance the Pacific Coast groundfish fishery fishing capacity
			 reduction program to protect and conserve the West Coast groundfish
			 fishery and the coastal economies in California, Oregon, and Washington
			 that rely on it.
				203.Refinancing of Pacific Coast groundfish fishing capacity reduction loan
				(a)In generalThe Secretary of Commerce, upon receipt of such assurances as the Secretary considers appropriate
			 to protect the interests of the United States, shall issue a loan to
			 refinance the existing debt obligation funding the fishing capacity
			 reduction program for the West Coast groundfish fishery implemented under
			 section 212 of the Department of Commerce and Related Agencies
			 Appropriations Act, 2003 (title II of division B of Public Law 108–7; 117
			 Stat. 80).
				(b)Applicable lawExcept as otherwise provided in this section, the Secretary shall issue the loan under this section
			 in accordance with subsections (b) through (e) of section 312 of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861a)
			 and sections 53702 and 53735 of title 46, United States Code.
				(c)Loan term
					(1)In generalNotwithstanding section 53735(c)(4) of title 46, United States Code, a loan under this section
			 shall have a maturity that expires at the end of the 45-year period
			 beginning on the date of issuance of the loan.
					(2)ExtensionNotwithstanding paragraph (1) and if there is an outstanding balance on the loan after the period
			 described in paragraph (1), a loan under this section shall have a
			 maturity of 45 years or until the loan is repaid in full.
					(d)Limitation on fee amountNotwithstanding section 312(d)(2)(B) of the Magnuson-Stevens Fishery Conservation and Management
			 Act (16 U.S.C. 1861a(d)(2)(B)), the fee established by the Secretary with
			 respect to a loan under this section shall not exceed 3 percent of the
			 ex-vessel value of the harvest from each fishery for where the loan is
			 issued.
				(e)Interest rate
					(1)In generalNotwithstanding section 53702(b)(2) of title 46, United States Code, the annual rate of interest an
			 obligor shall pay on a direct loan obligation under this section is the
			 percent the Secretary must pay as interest to borrow from the Treasury the
			 funds to make the loan.
					(2)SubloansEach subloan under the loan authorized by this section—
						(A)shall receive the interest rate described in paragraph (1); and
						(B)may be paid off at any time notwithstanding subsection (c)(1).
						(f)Ex-Vessel landing fee
					(1)Calculations and accuracyThe Secretary shall set the ex-vessel landing fee to be collected for payment of the loan under
			 this section—
						(A)as low as possible, based on recent landings value in the fishery, to meet the requirements of loan
			 repayment;
						(B)upon issuance of the loan in accordance with paragraph (2); and
						(C)on a regular interval not to exceed every 5 years beginning on the date of issuance of the loan.
						(2)Deadline for initial ex-vessel landings fee calculationNot later than 60 days after the date of issuance of the loan under this section, the Secretary
			 shall recalculate the ex-vessel landing fee based on the most recent value
			 of the fishery.
					(g)AuthorizationThere is authorized to be appropriated to the Secretary of Commerce to carry out this section an
			 amount equal to 1 percent of the amount of the loan authorized under this
			 section for purposes of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661 et seq.).
				
	
		December 22, 2014
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
